DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/14/2021, with respect to the rejection(s) of amended claim(s) 1 under Tour and Zhou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tour, Zhou, and Holme.  Holme is relied upon for teaching electron conductors including a second metal material as detailed in the claim rejections below
Applicant’s arguments, see page 7, filed 12/14/2021, with respect to the rejection(s) of amended claim(s) 1 under Abdelsalam in view of Bahr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abdelsalam, Bahr, Holme, and the new prior art of Sabi (US 2011/0281167 A1, hereafter Sabi).  Holme is relied upon for teaching electron conductors including a second metal material and Sabi is relied upon for teaching protective metal films on current collectors as detailed in the claim rejections below.
Applicant’s arguments, see page 9, filed 12/14/2021, with respect to the rejection(s) of amended claim(s) 1 under Abdelsalam in view of Kim have been fully 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. (US 2019/0181425 A1, hereafter Tour) in view of Zhou (US 2003/0180472 A1), further in view of Holme (US 2016/0104891 A1, hereafter Holme).
With regard to claims 1 and 8, Tour teaches a lithium composite anode comprising [abstract]:
a metal film (Li metal, claim 8) having a first portion including a first surface (upper facing nanotube film) and a second portion including a second surface (lower) [0130]; and 
lithium ion conductors (electrolyte) and electron conductors (carbon nanotubes) dispersed on one surface of the metal film, wherein some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from 
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film.  
Tour does not explicitly teach the ion conductors (electrolyte) has a solid structure.  However the use of solid electrolytes and current collectors under coated layers is well known in the art, as evidenced by Zhou which teaches carbon nanotubes coated with a solid (sputter deposited) electrolyte [0063].  It would have been obvious to one of ordinary skill in the art to use a solid ion conductor (electrolyte) with the composite anode of Tour since they are known to be effective in batteries and would allow for the deposition of additional layers if desired [Zhou 0063].
Tour does not explicitly teach the electron conductors (carbon nanotubes) are coated with a second metal material different than the first metal material (lithium) or the use of a current collector on the second surface of the metal film.   However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the lithium film of Tour, claim 8) to coat conductive carbon materials [0099] and teaches depositing anode materials on a current collector [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nickel conductive materials of Holme with the anode of Tour since they are known to be effective electron conducting materials [Holme 0007, 0014, 0099].  It would have been 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
With regard to claims 6-7, Tour does not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field of endeavor, Holme teaches the use of LSTPS (which would include LSTP) as an 
With regard to claim 14, modified Tour would teach the claimed electron conductor aspect ratio due to the use of nanotubes [Tour 0130] and would teach the claimed electron conductor aspect ratio due to the solid ion conducting coating taught by Zhou conforming to the shape of the nanotubes it is coated on [Zhou 0063].  
With regard to claims 20 and 21, Tour teaches a secondary battery comprising: a first electrode (anode) [0018], a second electrode (cathode) [0018], and a liquid electrolyte [0063, 0065, 0143] between the first electrode and the second electrode, wherein the first electrode includes: 
a metal film (Li metal, claim 21) having a first portion including a first surface (upper facing nanotube film) and a second portion including a second surface (lower) [0130]; and 
lithium ion conductors (electrolyte) and electron conductors (carbon nanotubes) dispersed on one surface of the metal film, wherein some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film (the electrolyte coated nanotubes are pressed into the film with enough force to dope the nanotubes with lithium) [0130, fig. 24A-24C].

Tour does not explicitly teach the electron conductors (carbon nanotubes) are coated with a second metal material different than the first metal material (lithium) or the use of a current collector on the second surface of the metal film.   However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the lithium film of Tour, claim 21) to coat conductive carbon materials [0099] and teaches depositing anode materials on a current collector [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nickel conductive materials of Holme with the anode of Tour since they are known to be effective electron conducting materials [Holme 0007, 0014, 0099].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the collector of Holme with the anode of Tour since it is known to be effective for supporting high surface area anodes [Holme 0061].

Claims 1-3, 5-7, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0004488 A1, hereafter Abdelsalam) in view of Bahr et al. (US 2012/0164529 A1, hereafter Bahr), in view of Sabi et al (US .
With regard to claim 1, Abdelsalam teaches a lithium composite anode [0065] comprising: 
a copper current collector [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on the first surface of the current collector and having a solid structure [0062, 0069, 0114, 0116, 0125].
Abdelsalam does not explicitly teach a metal film on the current collector.  However, in the same field of endeavor, Sabi teaches the use of protective metal films including cobalt and manganese alloys (first metal materials) with anode current collectors [0118-0119].  It would have been obvious to one of ordinary skill in the art to use the protective metal films of Sabi with the current collector of Abdelsalam for the benefit of preventing deterioration of the current collector [Sabi 0033].  When used with the current collector of Abdelsalam the protective film would be between the collector and anode materials therefore the materials would be dispersed on a first surface of the metal film [Abdelsalam 0062, 0069, 0114, 0116, 0125].
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film.  Due to the “some of” language this limitation would not exclude other ion 
Modified Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Bahr teaches a metal film having a first portion including a first surface (upper) and a second portion including a second surface (lower) that is deposited over anode materials that would have a resulting in portions of the anode materials being enclosed by (impregnated within) a metal film [0018, 0022, fig. 3].  It would have been obvious to use the metal film that encloses a portion of anode materials of Bahr with the anode material of modified Abdelsalam for the benefit of a flexible and easy to contact electrode with improved cycleability [Bahr 0046, 0052, 0060].  When used with the electrode material of Abdelsalam that has electron conductors (nanostructure materials and carbon black) covering the ion conductors (silicon particles) the metal film of Bahr would also enclose portions of the electron conductors, this would result in a structure where of some of the electron and ion conductors are impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film. 
Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor metal material  However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the cobalt or manganese film of Abdelsalam) to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the nickel conductive materials of Holme with the anode of modified Abdelsalam 
With regard to claim 2, Abdelsalam teaches the lithium ion conductors and the electron conductors have a one-dimensional linear structure [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 3, Abdelsalam teaches the ion (silicon particles) and electron conductors (carbon nanostructures) comprise nanowires or nanotubes [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 5, Abdelsalam teaches a binder [0137-0138] which would be capable of cross linking the electron conductors and ion conductors.  For example PAA has a carboxylic group capable of cross linking and therefore reads on the instant claimed invention.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. 
With regard to claims 6-7, Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field 
With regard to claim 13, Abdelsalam teaches an inner surface of the shell structure is coupled to the outer surface of the core structure (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 4a-c].
With regard to claim 14, Abdelsalam teaches aspect ratios of up to 3 to 1 [0107].
With regard to claim 15, Abdelsalam teaches a largest dimension of less than 30 microns and a smallest dimension of less than 300 nanometers, which would overlap and obviate the claimed length range [0110-0111].
With regard to claim 16, Abdelsalam teaches ion conductors (silicon particles) in a weight range of 50 wt. % to 80 wt. % which would fall within and obviate the claimed range [0144]. 
With regard to claim 20, Abdelsalam teaches a battery comprising a first electrode, a second electrode and a liquid electrolyte between the first electrode and the second electrode [0064] wherein the first electrode includes a lithium composite anode [0065] comprising: 
a copper current collector [0062]; and 

Abdelsalam does not explicitly teach a metal film on the current collector.  However, in the same field of endeavor, Sabi teaches the use of protective metal films including cobalt and manganese alloys (first metal materials) with anode current collectors [0118-0119].  It would have been obvious to one of ordinary skill in the art to use the protective metal films of Sabi with the current collector of Abdelsalam for the benefit of preventing deterioration of the current collector [Sabi 0033].  When used with the current collector of Abdelsalam the protective film would be between the collector and anode materials therefore the materials would be dispersed on a first surface of the metal film [Abdelsalam 0062, 0069, 0114, 0116, 0125].
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film.  Due to the “some of” language this limitation would not exclude other ion conductors or electron conductors from being impregnated at or near the second portion of the metal film.  
Modified Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Bahr teaches a metal film having a first portion including a first surface (upper) and a second portion including a second surface (lower) that is 
Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor metal material  However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the cobalt or manganese film of Abdelsalam) to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the nickel conductive materials of Holme with the anode of modified Abdelsalam since they are known to be effective electron conducting materials [Holme 0007, 0014, 0099].  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam, Bahr, Sabi, and Holme as applied to claims 1-3, 5-7, 13-16, and 20 above, and further in view of Kottenstette et al. (US 2011/0171502 A1, hereafter Kottenstette).
With regard to claim 4, modified Abdelsalam teaches a structure with the each of electron conductors surrounding each of the ion conductors (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 2, fig. 4a-b].  Abdelsalam does not explicitly teach a core shell structure with the carbon encapsulating the silicon.  However, in the same field of endeavor, Kottenstette teaches a core/shell structure with carbon material encapsulating a silicon core [0072].  It would have been obvious to one of ordinary skill in the art to use the core/shell structure of Kottenstette with the electron and ion conductors of modified Abdelsalam for the benefit of increasing the effective capacity of the nanostructures [Kottenstette 0072].

Claims 1-3, 5-7, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0004488 A1, hereafter Abdelsalam) in view of Kim et al. (US 2004/0241532 A1, hereafter Kim), in view of Sabi et al (US 2011/0281167 A1, hereafter Sabi), further in view of Holme (US 2016/0104891 A1, hereafter Holme).
With regard to claim 1, Abdelsalam teaches a lithium composite anode [0065] comprising: 
A copper current collector having a first portion including a first surface (upper facing electrode material) and a second portion including a second surface (lower) [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on the first surface of the metal film and having a solid structure [0062, 0069, 0114, 0116, 0125].

The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film without being impregnated into the second portion of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film.  Due to the “some of” language this limitation would not exclude other ion conductors or electron conductors from being impregnated at or near the second portion of the metal film.  
Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Kim teaches using heat and pressure to bind electrode materials to a current collector [0039, 0060].  This should result in some electrode materials being impregnated into the upper (first surface) of the metal foil (current collector) since the process is substantially similar to that described in paragraphs [0019, 0063, 0065] of the 
Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor metal material  However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the cobalt or manganese film of Abdelsalam) to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the nickel conductive materials of Holme with the anode of modified Abdelsalam since they are known to be effective electron conducting materials [Holme 0007, 0014, 0099].  
With regard to claim 2, Abdelsalam teaches the lithium ion conductors and the electron conductors have a one-dimensional linear structure [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 3, Abdelsalam teaches the ion (silicon particles) and electron conductors (carbon nanostructures) comprise nanowires or nanotubes [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 5, Abdelsalam teaches a binder [0137-0138] which would be capable of cross linking the electron conductors and ion conductors.  For example PAA has a carboxylic group capable of cross linking and therefore reads on the instant claimed invention.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. 
With regard to claims 6-7, Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field of endeavor, Holme teaches the use of LSTPS (which would include LSTP) as an electrolyte (ion conducting material) in an anode [0007, 0014] and teaches the use of copper or nickel to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the LSTPS and copper or nickel conductive materials of Holme (which should not react with Li at driving voltage since they would have the same compositions as the claimed materials) with the anode of modified Abdelsalam since they are known to be effective electrolyte (ion conducting) and electron conducting materials [Holme 0007, 0014, 0099].
With regard to claim 13, Abdelsalam teaches an inner surface of the shell structure is coupled to the outer surface of the core structure (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 4a-c].
With regard to claim 14, Abdelsalam teaches aspect ratios of up to 3 to 1 [0107].
With regard to claim 15, Abdelsalam teaches a largest dimension of less than 30 microns and a smallest dimension of less than 300 nanometers, which would overlap and obviate the claimed length range [0110-0111].
With regard to claim 16, Abdelsalam teaches ion conductors (silicon particles) in a weight range of 50 wt. % to 80 wt. % which would fall within and obviate the claimed range [0144]. 
With regard to claim 20, Abdelsalam teaches a battery comprising a first electrode, a second electrode and a liquid electrolyte between the first electrode and the second electrode [0064] wherein the first electrode includes a lithium composite anode [0065] comprising: 
A copper current collector having a first portion including a first surface (upper facing electrode material) and a second portion including a second surface (lower) [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on the first surface of the metal film and having a solid structure [0062, 0069, 0114, 0116, 0125].
Abdelsalam does not explicitly teach a metal film on the current collector.  However, in the same field of endeavor, Sabi teaches the use of protective metal films including cobalt and manganese alloys (first metal materials) with anode current 
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film without being impregnated into the second portion of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film.  Due to the “some of” language this limitation would not exclude other ion conductors or electron conductors from being impregnated at or near the second portion of the metal film.  
Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Kim teaches using heat and pressure to bind electrode materials to a current collector [0039, 0060].  This should result in some electrode materials being impregnated into the upper (first surface) of the metal foil (current collector) since the process is substantially similar to that described in paragraphs [0019, 0063, 0065] of the as filed instant specification to impregnate materials. It would have been obvious to use the pressing/heat treatment of Kim with the anode material of Abdelsalam for the benefit of binding the materials to the current collector [Kim 0039].  When used with the 
Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor metal material  However, in the same field of endeavor, Holme teaches the use of nickel (which is different than the cobalt or manganese film of Abdelsalam) to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the nickel conductive materials of Holme with the anode of modified Abdelsalam since they are known to be effective electron conducting materials [Holme 0007, 0014, 0099].  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam, Kim, Sabi, and Holme as applied to claims 1-3, 5-7, 13-16, and 20 above, and further in view of Kottenstette et al. (US 2011/0171502 A1, hereafter Kottenstette).
With regard to claim 4, Abdelsalam teaches a structure with the each of electron conductors surrounding each of the ion conductors (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 2, fig. 4a-b].  Abdelsalam does not explicitly teach a core shell structure with the carbon encapsulating the silicon.  However, in the same field of endeavor, Kottenstette teaches .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724